 Case: 6:21-cv-00128-GFVT Doc #: 11 Filed: 09/01/21 Page: 1 of 2 - Page ID#: 48




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 ALBERTO BIENVENIDO MOLINA PICO,                  )
                                                  )
         Petitioner,                              )        Civil No. 6:21-cv-00128-GFVT
                                                  )
 v.                                               )
                                                  )
 J. GILLEY, Warden                                )               MEMORANDUM
                                                  )                 OPINION
         Respondent.                              )                    &
                                                  )                  ORDER

                                       *** *** *** ***

       Alberto Bienvenido Molina Pico is an inmate at the Federal Correctional Institution in

Manchester, Kentucky. Proceeding without an attorney, Pico filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. [R. 1.] The Court conducted an initial screening of that

petition pursuant to 28 U.S.C. § 2243, dismissed it for lack of subject matter jurisdiction, and

entered a corresponding Judgment. [Rs. 4, 5.]

       Pico has now filed a notice of appeal. [R. 8.] However, Pico has neither paid the $505.00

appellate filing fee nor moved for leave to proceed in forma pauperis on appeal. Pico must

complete one of these steps or his appeal may be dismissed.

       Accordingly, it is ORDERED that:

       1. The Clerk of the Court shall send Pico a Sixth Circuit Form 4 and a Certificate of

           Inmate Account Form [E.D. Ky. 523 Form].

       2. Pico must either pay the $505.00 appellate filing fee to the Clerk of this Court, or he

           must complete the following steps in order to pursue pauper status on appeal:

               a. complete the Sixth Circuit Form 4;
Case: 6:21-cv-00128-GFVT Doc #: 11 Filed: 09/01/21 Page: 2 of 2 - Page ID#: 49




           b. have prison staff complete and sign the Certificate of Inmate Account Form

               [E.D. Ky. 523 Form]; and

           c. file both documents with the Court.

        If Pico fails to take these steps within 30 days from the entry of this Order, his appeal

        may be dismissed.

    3. The Clerk of this Court shall forward a copy of this Order to the Clerk of the United

        States Court of Appeals for the Sixth Circuit.



    This 1st day of September, 2021.




                                              2
